Title: To George Washington from Nathaniel Harrison, 7 January 1782
From: Harrison, Nathaniel
To: Washington, George


                  
                     Sir
                     Caroline Virginia Janry 7th 1782
                     
                  
                  The Senate of Virginia have directed me to transmit their address of thanks to you, which you will recieve herein inclosed.  I esteem this mark of their Confidence as the greatest honor they could confer on me, as it gives me an opportunity of addressing the greatest General of the Age, & the Gentleman for whom I always had the greatest esteem.  Be assured Sir that this Task is the more pleasing as the address contains my own Sentiments & that I shall be pleasd with every opportunity of expressing my Love and Gratitude to the man who has relievd my Country from the Ravages of more than savage Enemies.  I have the honor to be with te greatest Respect Sir Your most Obedient & very hble Servant
                  
                     Nathal Harrison
                     
                  
               